—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered May 19, 1995, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to make a motion to withdraw his plea of guilty. Thus, he failed to preserve for appellate review his contentions that the defense of agency should have been presented to the Grand Jury and that his plea allocution was insufficient (see, People v Pellegrino, 60 NY2d 636). Since the defendant received the promised sentence, he has no basis to *549complain that his sentence is excessive (see, People v Kazepis, 101 AD2d 816). The defendant’s contention that he was denied the effective assistance of counsel is without merit. Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.